DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filed on 10/18/2021 has been entered and considered. Upon entering claim 1 has been amended.
Allowable Subject Matter
Claims 1-10 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “in the first case, AC power from the AC power supply being supplied to the load via the AC bus, a first terminal of the AC bus being connected to the second electrode and being not directly connected to the load, a second terminal of the AC bus being connected to the load, the first and the second power converters being connected to the AC bus” and in combination with other limitations.
Claims 2-10 depend on the independent claim 1.
Claim 18 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “An uninterruptible power supply device that (i) supplies AC power from an AC power supply to a load in a first case in which the AC power supply supplies AC power normally and (ii) converts DC power from a DC power supply into AC power and supplies the AC power to the load in a second case in which the AC power supply does not supply AC power normally, the uninterruptible power supply device comprising: a switch having a first electrode that receives AC power from the AC 
Claim 19 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “An uninterruptible power supply device that (i) supplies AC power from an AC power supply to a load in a first case in which the AC power supply supplies AC power normally and (ii) converts DC power from a DC power supply into AC power and supplies the AC power to the load in a second case in which the AC 
Claim 20 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “An uninterruptible power supply device that (i) supplies 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TOAN T VU/Primary Examiner, Art Unit 2836